DETAILED ACTION
This is in response to Application # 16/779,973.  Claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-16, and 18 of copending Application No. 16/745,360 (reference application).  Although the claims at issue are they are an obvious variants of one another, as shown in the comparison table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
App. No. 16/745,360
1. A method for a packet data convergence protocol (PDCP) duplication function for a user equipment (UE) that is configured with a first cell group and a second cell group, the method comprising: 

receiving, from a base station, through radio resource control (RRC) signaling, a configuration for a PDCP entity, the configuration indicating: (i) an association between the PDCP entity and a plurality of radio link control (RLC) entities, each associated with one of the first and second cell groups; (ii) a first RLC entity in the plurality of the RLC entities associated with the first cell group to be a primary RLC entity; and (iii) a second RLC entity in the plurality of the RLC entities associated with the second cell group to be a secondary RLC entity; 

duplicating, by the PDCP entity, at least one of one or more PDCP protocol data units (PDUs); and submitting, by the PDCP entity, the at least more PDCP PDUs to the primary RLC entity and at least another one of the plurality of the RLC entities respectively. 

2. The method of claim 1 further comprising: deactivating the PDCP duplication function, after receiving a medium access control (MAC) control element (CE) indicating to deactivate the PDCP duplication function; stopping duplicating subsequent PDCP PDUs, after the PDCP duplication function is deactivated; 
selecting, for each of the subsequent PDCP PDUs, one of the primary and secondary RLC entities; submitting each of the subsequent PDCP PDUs to the corresponding one of the selected one of the primary and secondary RLC entities. 

3. The method of claim 1 further comprising receiving, by a medium access control (MAC) entity, a MAC control element (CE) comprising a plurality of fields for indicating to the PDCP entity which RLC entities in the plurality of RLC entities are active and which RLC entities are inactive while the PDCP duplication function is active; 



4. The method of claim 3, wherein the UE is configured with a plurality of dedicated radio bearers (DRBs) configured with the PDCP duplication function, wherein the received MAC CE is associated with one of the plurality of DRBs. 

5. The method of claim 4, wherein the plurality of fields of the MAC CE comprises at least a first field for identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive. 

6. The method of claim 3, wherein the MAC CE is identified by a header of a MAC subPDU, the header having a specific logical channel identification (LCID). 


receiving, from a base station, through radio resource control (RRC) signaling, a PDCP duplication configuration for a PDCP entity, the configuration indicating: (i) an association between the PDCP entity and a plurality of radio link control (RLC) entities; (ii) an RLC entity in the plurality of the RLC entities being a primary path; and (iii) one or more of the RLC entities as active RLC entities for transmitting duplicated PDCP PDUs, the active RLC entities include RLC entities that are not indicated as the primary path; 
generating, by the PDCP entity, one or more duplicated PDCP PDUs when a PDCP duplication function activation indicator is received; transmitting, by the PDCP entity, the generated one or more duplicated PDCP PDUs to the one or more active RLC entities; and 

receiving a medium access control (MAC) control element (CE) comprising a plurality of fields for switching at least one of the one or more active RLC entities, excluding the RLC entity that is the primary path, to an inactive RLC entity. 

2. The method of claim 1, wherein the plurality of fields is further for switching at least one of the inactive RLC entities to an active RLC entity to switch an inactive transmission path to an active transmission path for sending the duplicated PDUs. 

3. The method of claim 1, wherein the PDCP entity only generates duplicated PDCP PDUs for the active RLC entities. 

4. The method of claim 1 further comprising: after receiving the MAC CE indicating switching the at least one active RLC entity to an inactive RLC entity, deactivating the at least one active RLC entity; and stop transmitting, by the PDCP entity, duplicated PDCP PDUs to the deactivated RLC entity. 

5. The method of claim 1, wherein the UE is configured with a plurality of dedicated radio bearers (DRBs) which is configured with the PDCP duplication function, 

wherein the received MAC CE comprises a field that has more than one bit and the value of the field is associated with one of the plurality of DRBs. 

8. The method of claim 5, wherein the plurality of fields of the MAC CE comprises at least a first field for identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive. 

9. The method of claim 1, wherein the MAC CE is identified by a header of a MAC subPDU having a specific logical channel identity(LCID).
a first RLC entity in the plurality of the RLC entities associated with the first cell group to be a primary path; and (iii) a second RLC entity in the plurality of the RLC entities associated with the second cell group to be a secondary path; duplicate, by the PDCP entity, at least one of one or more PDCP protocol data units (PDUs); and submit, by the PDCP entity, the at least one and a duplicate of the at least one of the one or more PDCP PDUs to the primary RLC entity and at least another one of the plurality of the RLC entities respectively. 

9. The UE of claim 8, wherein the at least one processor is further configured to execute the computer-executable instructions to: deactivate the PDCP duplication function, after receiving a medium access control (MAC) control element (CE) indicating to deactivate the PDCP duplication 

10. The UE of claim 8, wherein the at least one processor is further configured to execute the computer-executable instructions to receive, by a MAC CE comprising a plurality of fields for indicating to the PDCP entity which RLC entities in the plurality of RLC entities are active and which RLC entities are inactive while the PDCP duplication function is active; wherein the at least another one of the plurality of the RLC entities receiving the duplicated one or more PDCP PDUs is one of the RLC entities in the plurality of RLC entities that are active. 

11. The UE of claim 10, wherein the UE is configured with a plurality of dedicated radio bearers (DRBs) configured with the PDCP duplication function, wherein the received MAC CE is associated with one of the plurality of DRBs. 

identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive. 

13. The UE of claim 10, wherein the MAC CE is identified by a header of a MAC subPDU, the header having a specific logical channel identification (LCID). 

an RLC entity in the plurality of the RLC entities being a primary path; and (iii) one or more of the RLC entities as active RLC entities for transmitting duplicated PDCP PDUs; generating, by the PDCP entity, one or more duplicated PDCP PDUs when a PDCP duplication function activation indicator is received; transmit, by the PDCP entity, the generated one or more duplicated PDCP PDUs to the one or more active RLC entities; and receive a medium access control (MAC) control element (CE) comprising a plurality of fields for switching at least one of the one or more active RLC entities, excluding the RLC entity that is the primary path, to an inactive RLC entity. 

11. The UE of claim 10, wherein the plurality of fields is further for switching at least one of the inactive RLC entities to an active RLC entity to switch an inactive transmission path to an active 

12. The UE of claim 10, wherein the PDCP entity only generates duplicated PDCP PDUs for the active RLC entities. 

13. The UE of claim 10, wherein the active RLC entities include RLC entities that are not indicated as the primary path. 

14. The UE of claim 10, wherein the at least one processor is further configured to execute the computer-executable instructions to: after receiving the MAC CE indicating switching the at least one active RLC entity to an inactive RLC entity, deactivate the at least one active RLC entity; and stop transmitting, by the PDCP entity, duplicated PDCP PDUs to the deactivated RLC entity. 

15. The UE of claim 10, wherein the UE comprises a plurality of dedicated radio bearers (DRBs), wherein the received MAC CE is associated with one of the plurality of DRBs. 

16. The UE of claim 15, wherein the plurality of fields of the MAC CE comprises at least a first identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive. 

18. The UE of claim 10, wherein the MAC CE is identified by a header of a MAC subPDU header having a specific logical channel identity(LCID).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, and 14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Wu (US 2020/0236033).

Regarding Claim 1,


receiving, from a base station, through radio resource control (RRC) signaling, a configuration for a PDCP entity [Wu: 0027; the command sent by the network side for deactivating or activating the data duplication of the bearer may be received by an MAC entity or a Radio Resource Control (RRC) entity of the terminal; 0068; the network side configures the state of the PDCP duplication bearer to be deactivating, by sending an RRC message, and the RRC entity of the terminal receives the RRC message (i.e., a configuration command) sent by the network side; 0096; ], 

the configuration indicating: (i) an association between the PDCP entity and a plurality of radio link control (RLC) entities, each associated with one of the first and second cell groups; (ii) a first RLC entity in the plurality of the RLC entities associated with the first cell group to be a primary RLC entity; and (iii) a second RLC entity in the plurality of the RLC entities associated with the second cell group to be a secondary RLC entity [Wu: 0003; the function of Packet Data Convergence Protocol (PDCP) data duplication (PDCP duplication) refers to that the network side configures whether the PDCP layer of the Radio Bearer (RB) of the User Equipment (UE), after duplicating the data of PDCP entity, send the duplicated data through two (or more) different paths (such as through two different Radio Link Control (RLC) entities), and different RLC entities correspond to different logical channels; 0005; in the 5G system, due to the (including a Master Cell Group (MCG) and a Secondary Cell Group (SCG)), the bearer types of PDCP data duplication function include the two types shown in FIG. 1 and FIG. 2; 0006; duplicate bearer shown in FIG. 1: the PDCP entity, two (or more) RLC entities and one MAC entity corresponding to one duplicate bearer are in one cell group]; 

duplicating, by the PDCP entity, at least one of one or more PDCP protocol data units (PDUs); and submitting, by the PDCP entity, the at least one and a duplicate of the at least one of the one or more PDCP PDUs to the primary RLC entity and at least another one of the plurality of the RLC entities respectively [Wu: 0003; after duplicating the data of PDCP entity, send the duplicated data through two (or more) different paths (such as through two different Radio Link Control (RLC) entities), and different RLC entities correspond to different logical channels; 0005; in the 5G system, due to the use of Dual Connectivity (DC) architecture (including a Master Cell Group (MCG) and a Secondary Cell Group (SCG)), the bearer types of PDCP data duplication function include the two types shown in FIG. 1 and FIG. 2]. 

Regarding Claim 2,
Wu teaches:
further comprising: deactivating the PDCP duplication function, after receiving a medium access control (MAC) control element (CE) indicating to deactivate the PDCP duplication function [Wu: 0032; receiving, by the MAC entity of the terminal, a command sent by the network side for deactivating a PDCP duplication of a bearer; 0033; the network side sends a MAC CE to deactivate a PDCP duplication of a bearer; the MAC entity of the UE receives the MAC CE sent by the network side; 0072; instructing, by the RRC entity, other protocol layer entities of the terminal to deactivate a PDCP duplication function of the bearer, where the other protocol layer entities include an MAC entity, a PDCP entity and an RLC entity]; 

stopping duplicating subsequent PDCP PDUs, after the PDCP duplication function is deactivated [Wu: 0034; instructing, by the MAC entity, other protocol layer entities of the terminal to deactivate the PDCP duplication function of the bearer, where the other protocol layer entities include a PDCP entity and an RLC entity; 0041; subsequent to the instructing by the MAC entity the PDCP entity of the bearer to deactivate the PDCP duplication function, the PDCP entity instructs discarding the duplicated data packet not sent successfully]; 

selecting, for each of the subsequent PDCP PDUs, one of the primary and secondary RLC entities; submitting each of the subsequent PDCP PDUs to the corresponding one of the selected one of the primary and secondary RLC entities [Wu: 0027; 0035; 0062; 0073; 0101; 0109; 0120; after receiving the command sent by the network side for deactivating or activating the data duplication of the bearer, the MAC entity or RRC entity exchanges the signaling with other protocol layer entities so as to make the entity behaviors of different protocol layer entities to be coincident with each other after the PDCP duplication functions are activated or deactivated; 0003; after duplicating the data of PDCP entity, send the duplicated data through two 

Regarding Claim 7,
wherein the first cell group is a master cell group (MCG) and the second cell group is a secondary cell group (SCG) [Wu: 0005; in the 5G system, due to the use of Dual Connectivity (DC) architecture (including a Master Cell Group (MCG) and a Secondary Cell Group (SCG)), the bearer types of PDCP data duplication function include the two types shown in FIG. 1 and FIG. 2]. 

Regarding Claims 8-9 and 14, which recite the same claim limitations as those in claims 1-2 and 7 above, the same rationale of rejection as presented above for claims 1-2 and 7 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Jin (EP 3422622).

Regarding Claim 3,
Wu teaches:
wherein the at least another one of the plurality of the RLC entities receiving the duplicated one or more PDCP PDUs is one of the RLC entities in the plurality of RLC entities that are active [Wu: 0003; after duplicating the data of PDCP entity, send the duplicated data through two (or more) different paths (such as through two different Radio Link Control (RLC) entities), and different RLC entities correspond to different logical channels; 0060; the network side sends a MAC CE to activate a PDCP duplication of a bearer; the MAC entity of the UE receives the MAC CE sent by the network side; 0061; instructing, by the MAC entity, other protocol layer entities of the terminal to activate the PDCP duplication function of the bearer, where the other protocol layer entities include a PDCP entity and an RLC entity]. 

Wu teaches that the network side sends a MAC CE to deactivate a PDCP duplication of a bearer; the MAC entity of the UE receives the MAC CE sent by the network side [Wu: 0033].

However, Wu does not teach that a MAC control element (CE) comprising a plurality of fields for indicating to the PDCP entity which RLC entities in the plurality of RLC entities are active and which RLC entities are inactive while the PDCP duplication function is active.

POSITA would have considered features associated with Du A/D MAC CE in Jin and would have incorporated them in MAC CE activation/deactivation in Wu.

Jin teaches:
further comprising receiving, by a medium access control (MAC) entity, a MAC control element (CE) comprising a plurality of fields for indicating to the PDCP entity which RLC entities in the plurality of RLC entities are active and which RLC entities are inactive while the PDCP duplication function is active [Jin: 0107: an eNB or a UE receives a data packet for URLLC, that is, a PDCP SDU, from a higher layer (steps 2f-05, 2f-50) and transmits the data packet to the PDCP layer; at operations 2f-10 and 2f-55, the PDCP layer determines whether to duplicate the data packet; if duplication is necessary, the PDCP layer generates an original PDCP PDU1 and a duplicated PDCP PDU2 (steps 2f-15, 2f-20 and 2f-60, 2f-65) and transmits them to the RLC layer (steps 2f-25, 2f-30 and 2f-70, 2f-75); the determination of the packet duplication is based on a packet duplication activation/deactivation MAC CE (hereinafter referred to as a "Du A/D MAC CE") received from the eNB; the RLC1 and the RLC2 of each serving cell transmits the received data packets to the MAC layer of an Mg NB or the UE; 0101; Table 2-1 describes pieces of information that may be included in the MAC header; LCID may indicate the identifier of an RLC entity that has generated an RLC PDU or MAC SDU received from a higher layer; alternatively, the LCID may indicate a MAC CE or padding; 0122; 0127; if the duplication of at least one new DRB has been deactivated due to MAC CE reception: in the case of an RLC UM DRB, discard an RLC PDU and an MAC SDU pre-processed in a non-preferred logical channel; in the case of an RLC AM DRB, transmit an RLC PDU and MAC SDU pre-processed in a non-preferred logical channel without any change or transmit a header-only packet other than payload; 0171; a PDCP layer 3f-05 transmits a duplicated same packet to two RLC layers 3f-10 and 3f-15; each of the RLC layers 3f-10 and 3f-15 processes the same packet and transmits it to one MAC layer 3f-20]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Wu and Jin in order to implement ultra-high speed data transfer compared to the existing LTE [Jin: 0032].

Regarding Claim 4,
Wu teaches that the network side sends a MAC CE to deactivate a PDCP duplication of a bearer; the MAC entity of the UE receives the MAC CE sent by the network side [Wu: 0033].

However, Wu does not teach that the UE is configured with a plurality of dedicated radio bearers (DRBs).

Jin teaches:
wherein the UE is configured with a plurality of dedicated radio bearers (DRBs) configured with the PDCP duplication function, wherein the received MAC CE is associated with one of the plurality of DRBs [Jin: 0112; an eNB configures that which bearer or logical channel id (LCID) may be used for packet duplication through an RRC configuration with respect to a UE; thereafter, the eNB may use an MAC CE in order to activate/deactivate packet duplication corresponding to a specific bearer or LCID of the configured bearers or LCIDs with respect to the UE; 0114; a packet duplication activation/deactivation MAC CE (Du A/D MAC CE) for a DRB needs to be designated regarding that which RB will be activated or deactivated through payload; 0122; if the duplication of at least one DRB has been newly activated due to MAC CE reception: change the BS (buffer status) computation method from a method 1 to method 2 with respect to a DRB whose duplication has been activated]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Wu and Jin in order to implement ultra-high speed data transfer compared to the existing LTE [Jin: 0032].

Regarding Claim 5,
Wu teaches that the network side sends a MAC CE to deactivate a PDCP duplication of a bearer; the MAC entity of the UE receives the MAC CE sent by the network side [Wu: 0033].

However, Wu does not teach that the MAC CE comprises at least a first field for identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive.

Jin teaches:
wherein the plurality of fields of the MAC CE comprises at least a first field for identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive [Jin: 0101; Table 2-1 describes pieces of information that may be included in the MAC header; LCID may indicate the identifier of an RLC entity that has generated an RLC PDU(or MAC SDU) received from a higher layer; alternatively, the LCID may indicate a MAC control element (CE) or padding; furthermore, the LCID may be differently defined based on a transmitted channel; 0112; an eNB configures that which bearer or logical channel id (LCID) may be used for packet duplication through an RRC configuration with respect to a UE; thereafter, the eNB may use an MAC CE in order to activate/deactivate packet duplication corresponding to a specific bearer or LCID of the configured bearers or LCIDs with respect to the UE; 0171; a PDCP layer 3f-05 transmits a duplicated same packet to two RLC layers 3f-10 and 3f-15; each of the RLC layers 3f-10 and 3f-15 processes the same packet and transmits it to one MAC layer 3f-20; 0176; if the condition of operation 3g-20 is satisfied only in an SCG RLC layer corresponding to an SeNB, the UE does not declare an RLF, but may report the occurrence of a problem to a higher layer at operation 3g-35; if it is determined that a satisfied even in the RLC of an MCG corresponding to an MeNB; the UE may declare an RLF at operation 3g-25]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Wu and Jin in order to implement ultra-high speed data transfer compared to the existing LTE [Jin: 0032].

Regarding Claim 6,
Wu teaches that an MAC control signaling (such as the corresponding MAC subheader) generated according to the RLC PDU from the deactivated RLC entity of the bearer [Wu; 0092].

However, Wu does not teach that the header [has] a specific logical channel identification (LCID).

Jin teaches:
wherein the MAC CE is identified by a header of a MAC subPDU, the header having a specific logical channel identification (LCID) [Jin: 0101; Table 2-1 describes pieces of information that may be included in the MAC header; LCID may indicate the identifier of an RLC entity that has generated an RLC PDU(or MAC SDU) received from a higher layer; alternatively, the LCID may indicate a MAC control element (CE) or 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Wu and Jin in order to implement ultra-high speed data transfer compared to the existing LTE [Jin: 0032].

Regarding Claims 10-13, which recite the same claim limitations as those in claims 3-6 above, the same rationale of rejection as presented above for claims 3-6 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zou (US 2020/0186292) teaches that the communication device forwards the duplicated data packet to the RLC entity of each active link, and starts corresponding radio resource scheduling for the activated link in the MAC layer [Zou: 0140].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468